Citation Nr: 1227890	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  07-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), a dysthymic disorder, and chronic major depression.  


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) attended an initial period of active duty for training (ACDUTRA) in the Army Reserves National Guard from February 2, 1982 to July 13, 1982.  She thereafter served unverified periods of ACDUTRA and inactive duty for training (INACDUTRA) in the North Carolina Army National Guard until December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a November 2008 decision, the Board denied the Veteran's appeal for service connection for PTSD.  The Veteran appealed the November 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 memorandum decision, the Court vacated the Board's November 2008 decision and remanded the case to the Board for further development.

In January 2011, the Board remanded the Veteran's claim for service connection for PTSD to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's Remand request, specifically reviewing newly admitted evidence and re-adjudicating the Veteran's claim.  Therefore, the Board finds that the AMC complied with the January 2011 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In August 2011, the Board again remanded the Veteran's claim for service connection for PTSD to the AMC for further development.  The record indicates that the AMC complied with the Board's requests, specifically by making reasonable attempts to procure any outstanding National Guard treatment records by contacting the National Personnel Records Center (NPRC) and the Brooke Army Medical Center at Fort Sam Houston.  In August 2011, in response to the AMC's requests for records, both the NPRC and Brooke Army Medical Center informed the AMC that their facilities did not have any additional treatment records concerning the Veteran.  Therefore, the Board finds that the AMC complied with the August 2011 Remand directives.  See id.  In July 2012, after the AMC's July 2012 re-certification of the appeal to the Board, the Veteran submitted a release form, indicating that she wished for VA to acquire private treatment records from the Goldsboro Psychiatric Clinic, dated May 23, 2005 to the present.  As the Veteran has requested that VA procure private treatment records to assist her in her claim for service connection, the Board finds that this matter should be remanded again.  

In July 2012, after the July 2012 re-certification of the appeal to the Board, the Veteran submitted additional evidence to the AMC without a waiver of Agency of Original Jurisdiction (AOJ) review.  The aforementioned evidence consisted of a July 2012 letter from Dr. Hoeper, a private examiner practicing at the Goldsboro Psychiatric Clinic, addressed to an individual named Wayne Manley.  In this letter, Dr. Hoeper wrote that he had examined the Veteran recently, and had diagnosed her as having PTSD and chronic major depression.  As the appeal will again be remanded for further development, the Board need not address whether a remand to the AOJ would have been appropriate due to the lack of a properly signed waiver of AOJ jurisdiction.  

The record indicates that the Veteran has been treated for other psychiatric disorders, specifically a dysthymic disorder and chronic major depression, during the pendency of this appeal.  As the Veteran indicates that she has a psychiatric disorder related to service and has been diagnosed with psychiatric disorders other than PTSD, the Board has reclassified the Veteran's claim, labeling it a claim for service connection for a psychiatric disorder, to include PTSD, a dysthymic disorder, and chronic major depression, as noted in the above "The Issue" section.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding that when a claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issue of service connection for a psychiatric disorder, to include PTSD, a dysthymic disorder, and chronic major depression, is ripe for adjudication.  38 C.F.R. § 19.9 (2011).  The Veteran essentially contends that she developed a psychiatric disorder due to an event or events that occurred during a period or periods of Active Duty for Training (ACDUTRA) with the National Guard.  In a June 2005 letter, Dr. Hoeper, a private examiner, wrote that the Veteran had incurred PTSD as a result of a July 12, 1982 pool accident that occurred during a period of ACDUTRA.  In a July 2012 letter, Dr. Hoeper stated that the Veteran had PTSD, related to in-service stressors, such as a 1982 "driving accident," and a separate incident during which the Veteran struck her head and was knocked unconscious.  Dr. Hoeper also wrote that the Veteran had "witnessed several injuries while enlisted."  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  The PTSD diagnosis must be made in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. §§ 3.304(f), 4.125(a) (2011).   

The Board finds that a VA examination is necessary to assist in determining the nature and etiology of any current psychiatric disorder that the Veteran might be experiencing.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

Reviewing the Veteran's National Guard treatment records, in a May 1981 National Guard enlistment medical examination report, a National Guard examiner found that the Veteran had no physical or psychiatric defects, except for respective body marks on the left arm and right chest.  In a contemporaneous May 1981 report of her medical history, the Veteran stated that she had experienced dizziness and fainting spells as a teenager, related to her "nerves."  

The Board notes that the National Guard treatment records contain no notation indicating treatment or diagnosis related to injuries reportedly incurred in a July 12, 1982 diving accident, or for psychiatric disorder symptomatology during a period of ACDUTRA or inactive duty for training (INACDUTRA).  

In an April 1984 treatment record from Hawley Army Community Hospital, the Veteran indicated that she was instructed by her company to go to the hospital and be evaluated for a blow to the head she had incurred while playing pushball.  The Veteran stated that she did not recall the source of the head injury, but remembered being struck and getting off the ground.  The Veteran indicated that she might have lost consciousness for a few seconds, but did not think that she did.  She stated that she initially felt vertigo for a moment and, subsequently, developed a headache.  At the time of treatment, the Veteran denied experiencing vertigo, headaches, or blurred vision.  The Veteran stated that she felt fine.  After an examination, an April 1984 Army examiner assessed the Veteran as having head trauma and prescribed Tylenol.  

In a January 1987 service personnel record, specifically a Statement in Lieu of Current Medical Examinations, the Veteran stated that she had been treated at an Army community hospital for 20 minutes in April 1984 for diagnosed head trauma.  The Veteran did not identify any subsequent treatment related to a head injury or a psychiatric disorder.  The Veteran stated that she believed that she was medically qualified to perform satisfactory National Guard service. 

In assisting the Veteran with her claim for service connection, the RO acquired copies of private treatment records, dating from May 2005 to September 2005, from the office of Dr. Hoeper at the Goldsboro Psychiatric Clinic.  The Board notes that the first such treatment record in chronological order is dated May 23, 2005, and is actually a form/checklist, specifically seeking information regarding psychiatric disorder symptomatology.  On the first box of the form, a private examiner, specifically a licensed nurse practitioner, wrote the Veteran's name, her birth date, her reported dates of service, her branch of service, her job title, her current percentage level of Social Security, and her current VA overall disability rating.  In the next section, labeled "Military Stressors," the licensed nurse practitioner wrote "Swimming accident 1982 (diving board injury, broke tooth, lost consciousness)."  Below that, the private examiner listed additional stressors that occurred after the Veteran's final discharge from National Guard service.  Specifically, the private examiner wrote that the Veteran experienced car "accidents" in April 1993 on Highway 70, during which the Veteran totaled her car.  The Veteran reportedly indicated that, as a result of the car accidents, she experienced a concussion when her head hit the windshield, a back injury, and bruised ribs.  The Veteran listed the death of her father in May 1993, a couple of weeks after the car accidents, as an additional stressor.  In listing her current symptoms, the Veteran stated that she had nightmares beginning in 1982, occurring once per week.  

At the bottom of the May 23, 2005 form/checklist, in a section provided for 
Dr. Hoeper's remarks, Dr. Hoeper failed to list a diagnosis for a psychiatric disorder, but stated that the Veteran's Global Assessment of Functioning (GAF) score was 45.  Although a space was provided for Dr. Hoeper to sign the form/checklist, Dr. Hoeper left the signature space blank.  

In a June 2005 letter, addressed to Innsbruck Thomas Breeze at Veterans for Benefit Justice, Inc., Dr. Hoeper stated that he had examined the Veteran psychiatrically on May 23, 2005.  In this letter, Dr. Hoeper subsequently reiterated most of the information listed on the May 23, 2005 private treatment record.  Having reiterated this information, Dr. Hoeper stated that he had diagnosed chronic PTSD and a dysthymic disorder.  Dr. Hoeper wrote that the treatment plan was for the Veteran to take medication to treat her psychiatric disorder symptomatology, and to meet for therapy and monitoring every six weeks thereafter.  Dr. Hoeper concluded by stating that his "fee for this is $124.00."  

Subsequent treatment records from the Goldsboro Clinic indicate no subsequent treatment for psychiatric symptomatology until September 21, 2005.  In a September 21, 2005 private treatment record, the Veteran reported her symptoms and they were recorded on another form/checklist.  Dr. Hoeper again left the space reserved for a diagnosis blank, but wrote that the Veteran had a GAF score of 40.  Dr. Hoeper stated that he was prescribing additional medication.

In a July 2012 letter from Dr. Hoeper to a Wayne Manley of Bahama, North Carolina, Dr. Hoeper stated that he had examined the Veteran psychiatrically on July 20, 2012.  Dr. Hoeper stated that the Veteran's PTSD stressors included a "driving accident in 1982, which knocked her unconscious and knocked out her tooth;" a training exercise injury, during which the Veteran struck her head and was knocked unconscious; and the witnessing of "several injuries while enlisted."  
Dr. Hoeper stated that the Veteran began experiencing nightmares in 1982.  He also indicated that the Veteran's prefrontal cortex appeared dysfunctional.  Dr. Hoeper wrote that the Veteran reported experiencing hallucinations and illusions when no one else was around.  Dr. Hoeper indicated that the Veteran had been unable to work since July 2010.  Dr. Hoeper's stated that his assessment was chronic PTSD, and chronic major depression, with a GAF score of 35.  Dr. Hoeper indicated that the Veteran was to meet for therapy and monitoring every six weeks; and that she was to start taking the same medication he had prescribed in May 2005.

As this is a Remand, the Board need not offer any detailed findings regarding the probative value of Dr. Hoeper's June 2005 and July 2012 letters, stating that he had diagnosed the Veteran as having PTSD based on an incident or incidents during service; yet, reviewing the evidence of record, the Board notes that VA has not provided the Veteran with a VA psychiatric examination to determine if the Veteran has PTSD in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) or any other psychiatric disorder related to a period of ACDUTRA or INACDUTRA.  As the Veteran claims to have a psychiatric disorder related to an occurrence during a period of ACDUTRA, the Board finds that 
Dr. Hoeper's letters contain sufficient evidence to warrant a VA psychiatric examination and medical opinion regarding the nature and etiology of any current psychiatric disorder under the low threshold of McLendon.

In July 2012, the Veteran submitted an authorization and release form, allowing VA to acquire all records from the Goldsboro Psychiatric Clinic for treatment of PTSD until the present.  In keeping with the duty to assist the Veteran with her appeal, reasonable attempts should be made to procure all pertinent treatment records identified by the Veteran so that they may be incorporated with the claims file.  38 C.F.R. § 3.159(c) (2011).  

In addition, in an April 2012 statement, the Veteran indicated that she had been knocked unconscious during service in April 1984, and submitted a copy of the April 1984 treatment record, indicating 20 minutes of treatment at the Hawley Army Community Hospital.  The record indicates that the AMC contacted the Adjutant General of North Carolina, in part, to verify the dates of the Veteran's active and inactive duty for training.  In response, in May 2012, the North Carolina Army National Guard submitted copies of the Veteran's National Guard personnel records.  Although these records contained a good deal of evidence regarding the Veteran's service, the records themselves do not contain any notations verifying the Veteran's dates of ACDUTRA and INACDUTRA.  Subsequently, in a June 2012 Supplemental Statement of the Case (SSOC), the AMC stated that the April 1984 treatment record was not probative as it occurred after the Veteran's discharge from ACDUTRA.  

The Board notes that the Veteran served on ACDUTRA and INACDUTRA in the National Guard between February 1982 and December 1989, and that the Veteran's dates of active and inactive duty for training have yet to be verified.  Therefore, as part of this remand, the Veteran's dates of active and inactive duty for training should be verified.

The Board notes that, in the May 23, 2005 private treatment record, the Veteran listed post-service stressors that she believed were related to her current psychiatric disorder symptomatology.  Amongst these, the Veteran listed April 1993 automobile accidents during which the Veteran reported sustaining a concussion when her head hit the windshield.  The Board notes that the record currently contains no records regarding these incidents.  As the Veteran has identified these incidents as potential causes of her current psychiatric disorder symptomatology, the Board finds that all records regarding these incident should be procured, to potentially include medical treatment records, psychiatric treatment records, police reports (to include any from the North Carolina State Highway Patrol), insurance documents, and workmen's compensation reports.  

In the July 2012 letter, Dr. Hoeper stated that the Veteran had been unable to work since July 2010, presumably due to her psychiatric disorder symptomatology.  As Dr. Hoeper suggested that the Veteran was unable to work due to a disability, the record suggests that the Veteran has either applied for or is currently in receipt of disability benefits, to potentially include Social Security Administration (SSA) disability benefits.  As records regarding claims for disability benefits, especially those related to psychiatric disorder symptomatology, are probative in this matter, the Board finds that any records regarding the Veteran's claims for disability benefits, if any, should be procured and incorporated with the claims file.  
	
Moreover, throughout the pendency of this appeal, the Veteran has claimed that her psychiatric disorders were related to at least one incident during which she experienced a head injury and, subsequently, lost consciousness during a period of ACDUTRA.  In the April 1984 Hawley Army Community Hospital, an Army examiner diagnosed head trauma.  In Dr. Hoeper's July 2012 letter, Dr. Hoeper wrote that the Veteran's prefrontal cortex appeared dysfunctional.  The Board notes that the April 1984 Hawley Army Community Hospital treatment record and 
Dr. Hoeper's July 2012 letter suggest that the Veteran has experienced a traumatic brain injury (TBI), potentially related to incidents occurring during a period of ACDUTRA or INACDUTRA.  As part of this remand, the Veteran should be provided with a VA medical examination to determine if the Veteran experiences residuals of a Traumatic Brain Injury (TBI), to include due to any incident that occurred during a period of ACDUTRA or INACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should also ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for the Veteran's claimed psychiatric disorders not already of record.  Specifically, the AMC/RO should also request that the Veteran identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for TBI or residuals of TBI.  

The AMC/RO should also request any records regarding the April 1993 automobile accidents, to include medical treatment records for a psychiatric disorder, a concussion, bruised ribs, and a back injury.  The AMC/RO should also request any other outstanding regarding the April 1993 automobile accidents, to include any court documents, police reports (to include from the North Carolina highway patrol, if any), insurance documents, workmen's compensation reports, and any public records regarding the accidents.  

The Veteran should also be asked to provide information regarding any disability or disability retirement benefits for which she has applied or which she is currently receiving.

After securing the necessary releases, the AMC/RO should attempt to obtain copies of any records identified by the Veteran.  At a minimum, the AMC/RO should procure any records regarding VA treatment for any disorder, and the treatment records from the Goldsboro Psychiatric Clinic, as identified by the Veteran in her July 2012 Release Form.

The AMC/RO should also contact and obtain and associate with the claims file copies of any disability benefit records regarding any claim for disability or disability retirement benefits, including any administrative decision(s) (favorable or unfavorable) and the underlying medical records relied upon in making the decision(s).

The AMC/RO should also inquire with the North Carolina state highway patrol about any automobile accidents involving the Veteran that occurred in April 1993.  

2.  The AMC/RO should attempt to verify the Veteran's respective periods of ACDUTRA and INACDUTRA.  The AMC/RO should confirm that the Veteran's National Guard personnel records, reflecting all periods of ACDUTRA and INACDUTRA, or any other kind of service the Veteran may have performed between 1982 and 1989, are currently associated with the claims file, by contacting the appropriate agency.  If further National Guard personnel records are available, the AMC/RO should procure them for the record.  If no National Guard personnel records are available or if the records do not reflect the Veteran's service, the AMC/RO should contact the Defense Finance and Accounting Service (DFAS) to secure the Veteran's pay records for the years between 1982 and 1989.

3.  After all of the above development is completed, the Veteran should be scheduled for a VA neurological examination to assess whether she has residuals of a TBI, to include as sustained in ACDUTRA or INACDUTRA.  The relevant documents from the claims folder should be provided to the examiner and should be reviewed by the examiner in connection with the examination.  The examination must be performed by an examiner with appropriate expertise, such as a neurologist.  Any testing deemed necessary by the examiner should be performed.  

The examiner should specifically note all evidence regarding the purported incidents that the Veteran claims to have occurred during a period of ACDUTRA or INACDUTRA, specifically the July 1982 diving accident and the April 1984 "push ball" incident.  The VA examiner should note the service treatment records, to include the March 1984 National Guard medical examination report, the April 1984 Army Community Hospital treatment record regarding treatment for an injury incurred during a pushball game, and the January 1987 Statement in Lieu of Current Medical Examinations.  The examiner should also note all evidence regarding the purported April 1993 automobile accidents during which the Veteran reportedly hit her head on a windshield and sustained a concussion.      

After all necessary testing, the examiner should report whether the Veteran currently has residuals of a TBI.  If residuals of a TBI are diagnosed, the examiner should render the following opinion:

If residuals of TBI are found, is at least as likely as not (50 percent probability or greater) that the residuals of a TBI are related to a period of ACDUTRA or INACDUTRA, to include potentially the July 1982 diving accident and the April 1984 "push ball" incident?  In offering this opinion, please specifically discuss the reported April 1993 automobile accidents that include hitting the head on a windshield and sustaining a concussion. 

A rationale should be provided, to include, if applicable, an explanation of how the clinical findings support a diagnosis of TBI.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4.  After the completion of the above, the AMC/RO should schedule the Veteran for a VA psychiatric (mental disorders) examination to ascertain the nature and etiology of any current psychiatric disability, to include PTSD, a dysthymic disorder, and chronic major depression.  The relevant documents from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  

The VA examiner should note the service treatment records, to include the March 1984 National Guard medical examination report, the April 1984 report of an injury during a pushball game, and the January 1987 Statement in Lieu of Current Medical Examinations.  The VA examiner should also review the treatment records from the Goldsboro Clinic and the letters written by 
Dr. Hoeper.  

An interview of the Veteran regarding her psychiatric history, a psychiatric examination, and all tests and studies required to respond to the following questions should be performed.  

For the purposes of this examination only, the VA examiner should assume that the Veteran injured herself in a diving board accident on July 12, 1982, incurring a head injury and breaking her tooth.  The VA examiner should note the April 1984 treatment record, indicating treatment following a pushball injury.  The VA examiner should also note the April 1993 automobile accidents, to include the Veteran's reported history of experiencing a concussion when her head hit the windshield, as well as a back injury and bruised ribs; and the Veteran's reports regarding the death of her father in May 1993, two weeks after the April 1993 automobile accidents.  The VA examiner should assess whether the Veteran meets the criteria for PTSD as listed in DSM-IV, and should list the specific findings in each PTSD category.  The VA examiner should list all current diagnoses of psychiatric disorders and offer the following opinions: 

(i).  If the VA examiner diagnoses PTSD according to the requirements of DSM-IV, is it at least as likely as not (a 50 percent or higher degree of probability) that a claimed stressor or stressors related to periods of ACDUTRA or INACDUTRA, specifically the July 1982 diving accident and/or the April 1984 push ball accident, is/are adequate to support a diagnosis of PTSD? In answering this question, please discuss whether April 1993 automobile accidents and the May 1993 death of the Veteran's father, including whether either is adequate as a stressor to support a diagnosis of PTSD. 

(ii).  Regardless of whether the VA examiner diagnoses the Veteran as having PTSD, is it at least as likely as not (a 50 percent probability or more) that any other diagnosed psychiatric disorder was first manifested during a period of ACDUTRA or is otherwise related to a an injury incurred during a period of ACDUTRA or INACDUTRA? In answering this question, please discuss whether April 1993 automobile accidents and the May 1993 death of the Veteran's father,

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The reasons should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner. 

5.  If the benefit sought on appeal is not granted, the Veteran should be provided with a SSOC.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

